DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 10/03/2022 for application number 17/179,668. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Amended Claims 1-15 are presented for examination. Claims 14-15 are newly added.

Response to Amendments
Applicant’s amendments filed have been fully considered by the examiner. Examiner maintains the 35 U.S.C. § 112(f) interpretation with no corresponding rejection.

Response to Arguments
Argument 1, Applicant argues that DeSoto does not teach the display device and user terminal being two separate devices.
Argument 2, Applicant argues that DeSoto does not teach the newly amended portions to the independent claims. 
Responding to Argument 1, Applicant’s argument has been fully considered but is not persuasive. The claims do not require or recite that the “display device” and “user terminal device” are different or separate and distinct devices. Therefore, the display device can be interpreted as being part of the user terminal device.
Responding to Argument 2, Applicant’s argument has been fully considered but is moot because it is a newly amended claim which changes the scope of the invention which allows for newly found art to be applied. 
Examiner note, DeSoto teaches all of the limitations of the independent claims as previously recited. But, DeSoto does not explicitly teach displaying the predetermined information in an unrecognizable form as similarly recited. However, Newstadt teaches a system that displaying predetermined information (i.e. login credentials) as asterisks (i.e. unrecognizable) once entered. Therefore, the combination of DeSoto and Newstadt teach all of the limitations of the independent claims as currently recited. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over DeSoto et al. (US 2013/0219479 A1) in view of Newstadt et al. (US 2010/0017889 A1).

Regarding claim 1, DeSoto teaches an information processing system, comprising: 
a display controller that causes a display device to display a first input field in which predetermined information can be input [Figs. 3, 7, (306, 712), Paras. 36, 56, the processor to display a login screen (i.e. username and password)]; and 
an input information acquirer that acquires the predetermined information input on a display screen of a user terminal when the user terminal becomes communicable [Figs. 3, 7, (306, 704), Paras. 36, 55, input device to receive user inputting user credentials (username and password)], 
wherein the display controller displays the predetermined information acquired by the input information acquirer in the first input field [Para. 36, device receives the user credentials (i.e. username and password)].

But, DeSoto does not explicitly teach displays the predetermined information in a display mode in which another user cannot recognize the predetermined information.
However, Newstadt teaches displays the predetermined information in a display mode in which another user cannot recognize the predetermined information [Para. 49, after inputting the username and password information, the display removes the content and replaces the text with asterisks to hide the confidential information].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the login display of DeSoto and incorporate the hidden information of Newstadt to allow the system to receive but hide confidential information from others.
A person having ordinary skill in the art would have been motivated to modify and include the hidden information to allow the user to input information without the worry of others seeing the confidential content, creating an efficient and user friendly system.

Regarding claim 2, DeSoto as modified by Newstadt teaches all of the limitations of claim 1 as described above. DeSoto further teaches wherein the display controller further causes the display device to display access information for accessing an input page corresponding to the first input field [Figs. 1-3, (202, 308), Paras. 28, 37, system displays a QR code for a user to scan for logging into a system], and wherein the user terminal accesses the input page on the basis of the access information, and the input information acquirer acquires the predetermined information input in the input page displayed on the user terminal [Fig. 2, (214), Para. 32, after scanning the QR code, the system can display a login screen (i.e. username and password fields) for the user to verify their identity].

Regarding claim 3, DeSoto as modified by Newstadt teaches all of the limitations of claim 2 as described above. DeSoto further teaches wherein the display controller further causes the display device to display a second input field for inputting the predetermined information into the input page on the user terminal [Figs. 2-3, (214, 306), Paras. 32, 36, display login screen with two fields (i.e. username and password)].

Regarding claim 4, DeSoto as modified by Newstadt teaches all of the limitations of claim 2 as described above. DeSoto further teaches wherein the access information is a two-dimensional code comprising a URL for a web page corresponding to the input page [Fig. 1, Para. 19, scannable QR code corresponding to a URL of a webpage].

Regarding claim 5, DeSoto as modified by Newstadt teaches all of the limitations of claim 4 as described above. DeSoto further teaches wherein the user terminal accesses the input page by reading the two- dimensional code [Figs. 1-2, Paras. 24, 29, user can scan QR code with user terminal device].

Regarding claim 6, DeSoto as modified by Newstadt teaches all of the limitations of claim 4 as described above. DeSoto further teaches wherein the two-dimensional code further comprises identification information for a display device [Fig. 2, (206), Para. 31, information about the user device as being trusted is passed through the QR code when scanned], and wherein the display controller further causes the display device to display the predetermined information acquired by the input information acquirer in the first input field on a display device specified on the basis of the identification information in the two-dimensional code [Paras. 31-32, the display presents the information (i.e. login screen) upon scanning the QR code].

Regarding claim 7, DeSoto as modified by Newstadt teaches all of the limitations of claim 2 as described above. Newstadt further teaches wherein the display controller deletes the access information displayed on the display device when the predetermined information is acquired by the input information acquirer [Para. 49, after inputting the username and password information, the display removes the content and replaces the text with asterisks to hide the confidential information].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the login display of DeSoto and incorporate the hidden information of Newstadt to allow the system to receive but hide confidential information from others.
A person having ordinary skill in the art would have been motivated to modify and include the hidden information to allow the user to input information without the worry of others seeing the confidential content, creating an efficient and user friendly system.

Regarding claim 8, DeSoto as modified by Newstadt teaches all of the limitations of claim 2 as described above. DeSoto further teaches wherein the display controller further causes the display device to display a plurality of access information corresponding to a plurality of first input fields respectively [Fig. 2, (206), Para. 31, information about the user device as being trusted is passed through the QR code when scanned], and wherein the input information acquirer acquires predetermined information corresponding to the access information for each access information of the plurality of access information [Paras. 31-32, the display presents the information (i.e. login screen) upon scanning the QR code].

Regarding claim 10, DeSoto as modified by Newstadt teaches all of the limitations of claim 2 as described above. DeSoto further teaches further comprising: a server device that can communicate with each of the display device and the user terminal [Fig. 1, (108, 116), Paras. 22-23, the identity provider and website server act between the user device and display device to present, receive, and transmit information], wherein when the server device is accessed from the user terminal based on the access information, the server device causes the user terminal to display the input page to receive an input of the predetermined information, and displays the received predetermined information in the first input field on the display device [Para. 23, after scanning the QR code the display presents the login screen to verify user identity].

Regarding claim 11, DeSoto as modified by Newstadt teaches all of the limitations of claim 10 as described above. DeSoto further teaches wherein when the predetermined information is acquired by the input information acquirer or when the first input field is not displayed on the display device, the server device disconnects the communication with the user terminal [Fig. 3, (318), Para. 39, after scanning the QR code and verifying the user identity, the system will present the website information (i.e. remove QR code and login screen/information)].

Regarding claim 12, DeSoto teaches an information processing method executable by one or more processors, the method comprising: 
causing a display device to display a first input field in which predetermined information can be input [Fig. 3, (306), Para. 36, display a login screen (i.e. username and password)]; 
acquiring the predetermined information input on a display screen of a user terminal when the user terminal becomes communicable [Fig. 3, (306), Para. 36, receive user inputting user credentials (username and password)]; and 
in the display control, displaying the predetermined information, acquired in the input information acquisition, in the first input field [Para. 36, device receives the user credentials (i.e. username and password)].

But, DeSoto does not explicitly teach displays the predetermined information in a display mode in which another user cannot recognize the predetermined information.
However, Newstadt teaches displays the predetermined information in a display mode in which another user cannot recognize the predetermined information [Para. 49, after inputting the username and password information, the display removes the content and replaces the text with asterisks to hide the confidential information].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the login display of DeSoto and incorporate the hidden information of Newstadt to allow the system to receive but hide confidential information from others.
A person having ordinary skill in the art would have been motivated to modify and include the hidden information to allow the user to input information without the worry of others seeing the confidential content, creating an efficient and user friendly system.

Regarding claim 13, DeSoto teaches a storage medium that stores an information storage program, the information storage program causing one or more processors to: 
cause a display device to display a first input field in which predetermined information can be input [Fig. 3, (306), Para. 36, display a login screen (i.e. username and password)]; 
acquire the predetermined information input on a display screen of a user terminal when the user terminal becomes communicable [Fig. 3, (306), Para. 36, receive user inputting user credentials (username and password)]; and 
in the display control, display the predetermined information acquired in the input information acquisition in the first input field [Para. 36, device receives the user credentials (i.e. username and password)].

But, DeSoto does not explicitly teach displays the predetermined information in a display mode in which another user cannot recognize the predetermined information.
However, Newstadt teaches displays the predetermined information in a display mode in which another user cannot recognize the predetermined information [Para. 49, after inputting the username and password information, the display removes the content and replaces the text with asterisks to hide the confidential information].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the login display of DeSoto and incorporate the hidden information of Newstadt to allow the system to receive but hide confidential information from others.
A person having ordinary skill in the art would have been motivated to modify and include the hidden information to allow the user to input information without the worry of others seeing the confidential content, creating an efficient and user friendly system.

Regarding claim 14, DeSoto as modified by Newstadt teaches all of the limitations of claim 1 as described above. DeSoto further teaches a server device configured to communicate with the display device and the user terminal [Fig. 1, (116, 108), Paras. 20-27, identity provider and/or website server in communication with trusted and untrusted devices], wherein the server device communicates with the user terminal only in a particular period in which the predetermined information is acquired from the user terminal, and blocks a communication with the user terminal in periods other than the particular period [Fig. 1, (116, 108), Paras. 20-27, the different devices only interact with the servers and each other during authentication periods].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DeSoto et al. (US 2013/0219479 A1) in view of Newstadt et al. (US 2010/0017889 A1) and further in view of Leotsarakos (US 2013/0185815 A1).

Regarding claim 9, DeSoto as modified by Newstadt teaches all of the limitations of claim 2 as described above. DeSoto further teaches an access information generator that generates the access information, wherein when the generated access information is used to access the input page [Fig. 2, (214), Para. 32, after scanning the QR code, the system can display a login screen (i.e. username and password fields) for the user to verify their identity]. 
But, neither DeSoto nor Newstadt explicitly teach the access information generator prohibits the used access information from being used from the next time and thereafter.
However, Leotsarakos teaches the access information generator prohibits the used access information from being used from the next time and thereafter [Fig. 6A, (620), Para. 64, generate a single-use QR code (i.e. new code each session/login)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the login system of DeSoto and incorporate the single use QR codes of Leotsarakos to allow the system to generate a new QR code with each session for security purposes.
A person having ordinary skill in the art would have been motivated to modify and include the single use QR codes to allow the user to log into a system without the need to worry about other using the same QR code, creating an efficient and secure system.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179